Citation Nr: 0415081	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  98-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

In January 2001, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

The veteran appealed a July 2001 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in October 2002, the Court vacated the Board's 
decision and remanded the case to the Board for further 
proceedings consistent with a joint motion of the parties.  
Copies of the Court's Order, joint motion, and Brief of the 
Appellant have been placed in the claims file.  

In February 2003, the Board wrote to the attorney-
representative and afforded him an opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded the following 
month by submitting a written argument to the Board in 
support of the appeal.  That submission has been associated 
with the claims file.  

When this case was previously before the Board in June 2003, 
it was remanded to the RO for additional development.  
Following the requested development, the RO in February 2004 
continued its denial of the claimed benefit.  The matter is 
now before the Board for final appellate consideration.  



FINDINGS OF FACT

1.  In February 1996, the Board denied entitlement to service 
connection for a psychiatric disorder, finding that there was 
no evidence of psychiatric disability in service or of 
psychosis within the first post service year and that there 
was no competent evidence to link any post service 
psychiatric disorder to service.  The veteran did not appeal 
the decision to the Court.  

2.  The application to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
was received in August 1996.  

3.  The evidence received since the February 1996 Board 
decision denying service connection for a psychiatric 
disorder is partly cumulative and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The February 1996 Board decision denying the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. §§ 20.1100 (2003).  

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (effective prior to Aug. 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by a Board remand dated in June 2003 and 
by RO correspondence dated in September 2003, the veteran was 
informed of the evidence necessary to substantiate his 
application to reopen and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been met to the extent required.  See 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

The Board notes that only after the initial rating decision 
denying the application to reopen did the RO provide notice 
of the veteran's rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, as applicable to such applications.  
However, the Board is of the opinion that no useful purpose 
would be served by remanding the case to the RO for 
readjudication of the claim herein addressed in an effort to 
redress the fact that the timing of the notice did not follow 
the precise sequence suggested by the provisions of the VCAA.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Remanding the case for this purpose would exalt form over 
substance without any true benefit accruing to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that the 
claimant provide any evidence in his or her possession that 
pertained to the claim, a VA General Counsel Precedent 
Opinion rendered in February 2004 held that 38 U.S.C. § 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  The evidence necessary to substantiate 
the veteran's application to reopen was specifically 
identified in the June 2003 Board remand and in the VCAA 
notice that the RO sent to the veteran in September 2003.  No 
response has been received to the VCAA notice.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The issue before the Board is whether new and material 
evidence has been received to reopen a previously and finally 
denied claim of entitlement to service connection for a 
psychiatric disorder.  

The record shows that in February 1996, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The Board found that there was no 
evidence of psychiatric disability in service or of psychosis 
within the first post service year.  The Board further found 
that there was no competent evidence to link any post service 
psychiatric disorder to service.  

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 2002).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a); 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).  Since 
reconsideration has not been ordered in this case, the 
February 1996 Board decision is final.  38 U.S.C.A. §§ 7103, 
7104; 38 C.F.R. § 20.1100.  See Hayslip v. Principi, No. 03-
7101, -7102 (Fed. Cir. Apr. 9, 2004) (Board decision final 
when promulgated in absence of an order for reconsideration 
by the Chairman despite fact that appeal period to the Court 
has not expired).  The Board notes that the veteran did not 
appeal the February 1996 Board decision to the Court.  See 38 
U.S.C.A. § 7266 (West 2002).  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a) (effective prior to Aug. 29, 2001), 20.1105 
(2003); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996) (application to reopen a 
previously and finally denied claim is itself a claim for VA 
benefits and does not lose its status as a claim if new and 
material evidence has not been submitted).  

In determining whether new and material evidence has been 
submitted, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) (Justus does not require 
the Secretary to consider the patently incredible to be 
credible).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

The veteran's application to reopen his claim for service 
connection for a psychiatric disorder was received in August 
1996, and evidence has been received in support of the 
application.  

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence applies only to an application to reopen a 
previously and finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Because the veteran's application to reopen was received 
prior to August 29, 2001, the amended definition of new and 
material evidence is not applicable to his claim to reopen.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to Aug. 29, 2001).  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  

Similarly, the Court has held that in order to prevail on the 
issue of service connection for any particular disability, 
there must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of disease or injury; and 
medical evidence of a nexus between in-service injury or 
disease and current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In addition, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service, but 
this presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

At the time of the February 1996 Board decision, the evidence 
of record showed that the veteran had served on active duty 
until February 1983, and was first diagnosed as having, inter 
alia, major depression versus dysthymia in 1992, when the 
veteran gave a history of depression, anxiety, and of pulling 
his hair out since active service.  The service medical 
records were negative for any findings of a psychiatric 
disorder.  An examination in March 1981 revealed no evidence 
of organic or psychiatric disease.  Psychiatric evaluation 
was also normal when the veteran was examined for separation 
in December 1982.  The evidence did not show or establish 
that the post service psychiatric disorder was related to any 
in-service disease or injury.  Any "new" evidence would 
have to bear directly and substantially upon this matter and 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The evidence received since February 1996 is presumed 
credible for purposes of reopening the veteran's claim unless 
it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Since 1996, the following 
evidence has been received:  

?	The veteran's contentions, including those raised 
at personal hearings in 1998 and 2001;

?	A list of the veteran's prescriptions from 1997 to 
1998;

?	December 1997 and November 1998 statements from the 
veteran's mother and father, as well as testimony 
from the veteran's father, that they observed 
changes in the veteran's behavior after his 
separation from service;

?	SSA records, including those from VA dated from 
1992 to 1996, from F. D. Kwiatkowski, M.D., dated 
in 1993, and from P. O. Perez Torrado, M.D. dated 
in 1997 and 1998, showing in pertinent part that 
the veteran was diagnosed as having major 
depression and that this disability began in 1992; 
and

?	Records of VA inpatient and outpatient treatment 
rendered between 1994 and 1997, showing continued 
treatment for a psychiatric disorder.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has a 
psychiatric disorder that had its onset during, or is related 
to active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the Board in 1996 and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
the symptoms).  

The parents' statements concerning their observations of the 
veteran's symptomatology after service, while competent 
evidence of his symptoms, are not cognizable to establish the 
onset of a psychosis within a year of the veteran's 
separation from service.  Lay evidence alone will not support 
a finding with respect to medical questions requiring special 
expertise or special knowledge, such as the diagnosis or 
causation of a disease.  See Espiritu, Stadin, supra.  
Accordingly, while new, these statements are not material.  

Some of the VA treatment records obtained in conjunction with 
the application to reopen the claim were of record at the 
time of the February 1996 Board decision and are, therefore, 
not new.  

Furthermore, the new medical records showing diagnoses of 
psychiatric disability many years after service, such as 
major depression, are cumulative.  There was medical evidence 
before the Board in 1996 showing that the veteran suffered 
from psychiatric disability.  

Nor do the medical records in any way provide a medical 
linkage of any current psychiatric disorder with the 
veteran's active service.  There is no medical evidence 
indicating that the veteran has any psychiatric disorder that 
had its onset during active service or that he manifested a 
psychosis to a compensable degree 
within a year following his separation from service.  There 
is no persuasive evidence that any current psychiatric 
disorder is related to any in-service disease or injury.  
Although Dr. Kwiatkowski stated in 1993 that the veteran had 
a 12-year history of depression, this was based upon the 
veteran's statement that he had been struggling with mental 
illness for 12 years.  However, the Board is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional); Owens v. Brown, 7 Vet. App. 429 (1995) (Board 
not bound to accept physicians' opinions based on claimant's 
recitation of events).  See also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (without a review of the record, 
an opinion on the etiology of the underlying condition can be 
no better than the facts alleged by the veteran); Corry v. 
Derwinski, 3 Vet. App. 231, 234 (1992) (Board has a plausible 
basis to reject a physician's "conjecture" that a 
disability was acquired as a result of service where relevant 
treatment reports dating back a number of years were not 
mentioned by the physician rendering the opinion); Wilson v. 
Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion relating 
a current disability to service has more probative value when 
it takes into account the records of prior medical treatment 
so that the opinion is a fully informed one).  

Dr. Kwiatkowski's statement does not clearly demonstrate that 
based upon his medical expertise, he found an etiologic 
relationship between the veteran's active service and his 
current psychiatric disorder.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001); LeShore v. Brown, 8 Vet. App. at 
409.  Accordingly, even if new, the Board finds that these 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  

Medical records that do not mention a psychiatric disorder, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran 
was or is impaired due to other medical problems is not a 
matter in dispute.  

The list of prescriptions submitted by the veteran, while 
new, is not material.  It in no way establishes that the 
veteran has a psychiatric disorder related to active service 
and is therefore not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Accordingly, the Board finds that the evidence received since 
February 1996 is not new and material and does not serve to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (effective prior to Aug. 29, 2001).  It follows that 
the application to reopen must be denied.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



